 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1217 
In the House of Representatives, U. S.,

December 1, 2010
 
RESOLUTION 
Honoring Fort Drum’s soldiers of the 10th Mountain Division for their past and continuing contributions to the security of the United States. 
 
 
Whereas the 10th Mountain Division was first activated as the 10th Light Division on July 15, 1943, at Camp Hale, Colorado; 
Whereas the 10th Mountain Division began a rigorous training regimen designed to prepare for the imminent invasion of Axis-controlled Europe; 
Whereas, on January 7, 1944, the 10th Mountain Division patch was authorized, featuring a blue background with two red-crossed bayonets forming the Roman numeral for 10, emblazoned over a powder keg representing the Division’s explosive power; 
Whereas, in November 1944, the 10th Light Division was redesignated the 10th Mountain Division and soldiers were first authorized to wear the blue and white “Mountain” tab; 
Whereas the 10th Mountain Division first entered combat on January 1945, being deployed to the North Apennine Mountains in Italy opposite battle-hardened German mountain troops; 
Whereas soldiers of the 10th Mountain Division assaulted the German lines along the Monte Belvedere-Monte della Torraccia Ridge in a series of stunning attacks that broke the German Apennine front; 
Whereas, on April 14, 1945, the 10th Mountain Division served as the vanguard of the Fifth Army’s drive to the Po Valley, suffering tremendous casualties in a hail of artillery, mortar, and small arms fire from German troops; 
Whereas the 10th Mountain Division continued its relentless drive to liberate Italy, culminating in the Division’s occupation of Lake Garda and preventing the escape of German troops to the north through the Brenner Pass; 
Whereas the 10th Mountain Division saw one of its soldiers, Private First Class John D. Magrath posthumously awarded the Medal of Honor; 
Whereas, on November 30, 1945, the 10th Mountain Division was temporarily inactivated; 
Whereas, on July 1, 1948, the 10th Mountain Division was reactivated at Fort Riley, Kansas, as a training division, preparing 123,000 soldiers for Cold War service and combat in the Korean Peninsula; 
Whereas, between 1955 and 1958, the 10th Mountain Division was redesignated a combat infantry division and deployed to West Germany, protecting strategic North Atlantic Treaty Organization (NATO) points against possible Soviet aggression; 
Whereas, on June 14, 1958, the 10th Mountain Division was again temporarily inactivated; 
Whereas, on February 13, 1985, the 10th Mountain Division (Light Infantry) was activated in the heart of the North Country on Fort Drum, New York; 
Whereas, during Operations Desert Shield and Desert Storm, 10th Mountain Division soldiers contributed support personnel to the 24th Infantry Division in Iraq; 
Whereas, in December 1992, 10th Mountain Division soldiers deployed to Somalia in support of Operation Restore Hope, bringing much-needed security to relief operations; 
Whereas, on May 4, 1993, 10th Mountain Division soldiers began supporting Operation Continue Hope under the direction of the United Nations Operations in Somalia (UNOSOM II); 
Whereas, on October 3, 1993, and October 4, 1993, 10th Mountain Division soldiers of 2d Battalion, 14th Infantry fought a brutal gun battle through Mogadishu to secure an evacuation route for Rangers surrounded in the city;  
Whereas the 10th Mountain Division spearheaded Operation Uphold Democracy in Haiti from September 19, 1994, to January 15, 1995, conducting the United States Army’s first carrier-based air assault; 
Whereas, following the September 11, 2001, attacks on the United States, units of the 10th Mountain Division first deployed in support of Operation Enduring Freedom in late 2001, fighting to secure remote elements of Afghanistan against Taliban forces; 
Whereas, in 2003, the 10th Mountain Division headquarters and 1st Brigade returned to Afghanistan to battle insurgents in remote areas of the country and provide humanitarian assistance; 
Whereas, from May to December 2003, the 2d Brigade, 10th Mountain Division headquarters, and 4th Battalion, 31st Infantry deployed to Afghanistan in support of Task Force Phoenix and training for the Afghan National Army; 
Whereas, in July 2004, the 2d Brigade, 10th Mountain Division, deployed to Iraq in support of Operation Iraqi Freedom, securing the areas west of Baghdad and enduring more enemy contacts and casualties than any other unit in Iraq at the time; 
Whereas the 1st Brigade Combat Team deployed to Iraq in late 2005 in support of Operation Iraqi Freedom, bringing security to embattled areas in and around Baghdad; 
Whereas the 2d Brigade Combat Team deployed to Iraq in August of 2006, moving in to an area referred to as the “Triangle of Death”, vastly improving security and enduring a grueling 15-month deployment; 
Whereas the 10th Mountain Division headquarters and 3d Brigade Combat Team deployed again to Afghanistan in 2006, serving in the eastern Afghanistan-Pakistan border region; 
Whereas the 1st Brigade Combat Team returned to Iraq in 2007, conducting stability and security operations in Kirkuk and training the Sons of Iraq to protect their neighborhoods from insurgent violence; 
Whereas, in April 2008, the 10th Mountain Division headquarters and 4th Brigade Combat Team deployed to Baghdad, coordinating and fighting large-scale operations such as Operation Phantom Phoenix; 
Whereas, in January 2009, the 3d Brigade Combat Team deployed to the Logar and Wardak provinces in Afghanistan, guarding the southern approaches to Kabul and bringing much-needed security to both provinces; and 
Whereas the soldiers of the 10th Mountain Division continue to serve in Iraq and Afghanistan, with their families supporting them through arduous deployments: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the achievements of the soldiers serving in the 10th Mountain Division, as well as citizen-soldiers of the Army Reserve and National Guard who have fought with the 10th Mountain Division during its 60-year history; 
(2)expresses its gratitude to the family members of the 10th Mountain Division for their tireless service and sacrifice on behalf of the United States; 
(3)commends the North Country community for their unwavering support of Fort Drum and the men and women serving in uniform; and 
(4)offers its heartfelt condolences to the family and friends of the 10th Mountain Division soldiers who have given the ultimate sacrifice in the defense of the United States. 
 
Lorraine C. Miller,Clerk.
